FOR IMMEDIATE RELEASE Investor Relations Contact: Stephen A. Fowle April 26, 2012 (302) 571-6833 sfowle@wsfsbank.com Media Contact: Stephanie Heist (302) 571-5259 sheist@wsfsbank.com WSFS REPORTS 1st QUARTER 2012 RESULTS; EPS IMPROVES 85% OVER 1st QUARTER 2011 WILMINGTON, Del., WSFS Financial Corporation (Nasdaq: WSFS), the parent company of WSFS Bank, reported net income of $7.2 million, or $0.74 per diluted common share, for the first quarter of 2012 compared to net income of $6.2 million, or $0.63 per diluted common share, for the fourth quarter of 2011, and net income of $4.2 million, or $0.40 per diluted common share, for the first quarter of 2011. Highlights for the quarter: · Revenues increased 12% from first quarter 2011 levels due to business growth, while expenses remained relatively flat, resulting in significantly improved operating leverage, efficiency and bottom-line results. · Loan and customer funding balances continued growth trends.Loans increased 5.5% from year-ago levels with commercial and industrial (C&I) loans up 15.4%.Customer funding increased 8.6% with core deposits up 13.6% over the same time period. · Nonperforming assets improved for the 4th consecutive quarter to 2.07% of assets from 2.14% of assets last quarter, and 2.58% at this time last year; the dollar level of nonperforming assets decreased 2% to $89.6 million, from $91.7 million last quarter and 12% from $101.8 million from this time last year. The provision for loan losses of $6.7 million decreased slightly from the prior quarter and more than covered quarterly net charge-offs of $5.5 million.The dollar level of net charge-offs declined 22% from the fourth quarter of 2011 and 46% from the first quarter of 2011. 1 Notable items in the quarter: · WSFS realized $2.0 million, or $0.15 per diluted common share (after-tax), in net gains on securities sales, reflecting the continued management of our mortgage-backed securities (“MBS”) portfolio.This compares to net securities gains of $1.9 million, or $0.14 per diluted common share, in the fourth quarter of 2011 and $415,000, or $0.03 per diluted common share, in the first quarter of 2011. · WSFS recorded non-routine expenses of $321,000, or $0.02 per diluted common share (after-tax), in the first quarter of 2012 relating to the federal government’s sale of its WSFS preferred shares to private investors. CEO outlook and commentary: “Significantly improved earnings during the first quarter of 2012 reflect the results of our focus on optimizing prior franchise investments and taking market share opportunities, and growing our profitability, while continuing to improve asset quality,” said Mark Turner, President and CEO.“As a result, we expected and are pleased with our improved operating leverage and efficiency, and the increase in our bottom-line results. “We have been successful in our efforts to grow our core banking business.Loans, especially C&I loans, which are the primary focus of our lending business, and customer funding, particularly core deposits, continue to show strong growth.We have increased net interest income on both a linked quarter and year-over-year basis, despite pressure from the historically-low interest rate environment. “We have also grown our fee income through the success in building our banking, wealth, and ATM businesses.Noninterest income increased at a double digit rate from first quarter 2011 levels, even after adjusting for the increased securities gains taken in this quarter. 2 “We continue our efforts to reduce our level of nonperforming assets as we manage through a slowly recovering economy.Overall credit costs decreased significantly from last quarter and year-ago levels and net charge-offs continued to decline.The business environment in our markets is improving modestly and the environment for asset disposition also appears to be improving.However, the economic recovery has been long, slow and uneven and from quarter to quarter, certain credit statistics can reflect this volatility. “We have much more progress to make, but we could not achieve these gains without the dedication and engagement of our Associates, and the advocacy of our customers, which we value immensely.” First Quarter 2012 Discussion of Financial Results Net interest margin and net interest income reflect further growth Net interest income for the first quarter was $32.5 million, and increased $114,000, or 1% annualized, from the fourth quarter of 2011.The net interest margin for the first quarter of 2012 was 3.57%, a four basis point decrease from 3.61% reported for the fourth quarter of 2011.Compared to the first quarter of 2011, the net interest margin increased one basis point and net interest income increased $2.3 million, or 8%. The net interest margin declined in this quarter as MBS prepayments and sales, combined with low MBS reinvestment rates, continued to decrease the yield on these assets.Furthermore, decreases in funding costs, particularly in core deposits, did not keep pace as the historically-low interest rate environment has continued. Customer funding growth reflects strength in core deposits Customer funding increased at a strong rate during the first quarter of 2012. Total customer funding was $2.9 billion at March 31, 2012, an increase of $40.1 million, or 1% (6% annualized), over levels reported at December 31, 2011. As previously disclosed, year-end 2011 balances included one large temporary trust account of $55.0 million. Adjusted for this account, customer funding increased a more robust $95.1 million, or 3% (13% annualized). Some segments of our funding (trust, municipal and school district accounts) by their nature are expected to show volatility from time-to-time. 3 Moreover, core deposit accounts grew $45.9 million, or 2% (9% annualized), and $100.9 million, or 5% (20% annualized) adjusted for the temporary account, due to growth of $43.8 million in demand accounts and $31.9 million in savings accounts. Customer funding increased $231.0 million, or 9%, over balances at March 31, 2011.This was driven by higher core deposit account balances, which increased $255.1 million, or 14%, partially offset by a modest decrease in higher-cost customer time and sweep accounts. The following table summarizes current customer funding balances and composition compared to prior periods. At At At (Dollars in thousands) March 31, 2012 December 31, 2011 March 31, 2011 Noninterest demand $ 19
